Title: Declaration for the Mutual Assurance Society, 16 August 1800
From: Unknown
To: 


Declaration for Assurance.
I THE underwritten Thomas Jefferson residing at Monticello in the county of Albemarle do hereby declare for Assurance in the Mutual Assurance Society against Fire on Buildings of the State of Virginia, established the 26th December, 1795, agreeable to the several acts of the General Assembly of this state, to wit:
Mybuildings on my Plantation called Monticello now occupied  by myself situated between the plantation of N. Lewis and that of Kemp Catlett in the county of Albemarle their dimensions, situation, and contiguity to other buildings or wharves, what the walls are built of, and what the buildings are covered with, are specified in the hereunto annexed description of the said buildings on the plat, signed by me and the appraisers, and each valued by them as appears by their certificate hereunder to wit:


The
  Dwellinghouse
marked
A. at
5000.
Dollars,
say
five thousand
Dollars.


  The
Office
do.
  B. at
  400.
do.
"
  four hundred
do.


  The
  Joiners Shop
do.
  C. at
  400.
do.
"
  four hundred
do.


  The
  Stone Outhouse
do.
  D. at
  300.
do.
"
  three hundred
do.


  The
Stable
do.
  E. at
  200.
do.
"
  Two hundred
do.


  The

do.
  F. at
—
do.


do.


  The

do.
  G. at
—
do.


do.






6300.






say Six thousand and three hundred Dollars in all.
I do hereby declare and affirm that I hold the above mentioned buildings with the land on which they stand in fee simple, and that they are not, nor shall be insured elsewhere, without giving notice thereof, agreeable to the policy that may issue in my name, upon the filing of this declaration, and provided the whole sum does not exceed four-fifths of the verified value, and that I will abide by, observe, and adhere to the Constitution, Rules and Regulations as are already established, or may hereafter be established by a majority of the insured, present in person, or by representatives, or by the majority of the property insured represented, either by the persons themselves or their proxy duly authorized, or their deputy as established by law, at any general meeting, to be held by the said Assurance Society. Witness my hand and seal at Monti[cello] this 16. day of August 1800.

Th: Jefferson


WE the underwritten, being each of us House Owners, declare and affirm that we have examined the [above menti]oned property of Thomas Jefferson and that we are of opinion that it would cost in cash Six thousand and three hundred Dollars to build the same, and is now (after the deduction of (Nothing being in good repair) Dollars for decay or bad repair) actually worth Six thousand three hundred Dollars in ready money, as above specified to the best of our knowledge  and belief, and he the said subscriber has acknowledged before us his above signature.
            
              
                
                Th: M. Randolph } Residing [near] Albemarle Wm. W. Hening. residing in Albemarle
              
                 
                
                  
                    
                      A–
                      4000.
                      60.
                    
                    
                      
                      
                       2:50.
                    
                    
                      B–
                       320.
                      
                         5.80.
                      
                    
                    
                      D–
                       240.
                       4.60.
                    
                    
                      C–
                       320.
                      10.60.
                    
                    
                      E–
                       160.
                       5.80.
                    
                    
                      
                      
                      
                        89.30.
                      
                    
                    
                      U.S. Stamp
                      
                       2.–
                    
                    
                      
                      
                      
                        91.30.
                      
                    
                  
              
              
                
              
              
            

A built of Brick & Stone & covered with Wood—the Main Body is 96 feet long but the full length is 110 feet including porticoes. Wing is 50 feet broad and the Main body 87 feet wide.
The Buildings C D & E, are in a Rowe of small Wooden Buildings but none contiguous to them within 20 feet except D is within 20 feet of a small wooden Building without a Chimney. [stand?] it to be observed that these three Buildings lay on the South of the Main Building.

